Order, Supreme Court, New York County (Karen S. Smith, J.), entered April 11, 2008, which, in an action for personal injuries allegedly sustained as the result of a trip and fall over an exposed baseplate for a sidewalk bollard, granted defendant-respondent’s motion for summary judgment dismissing the complaint and all cross claims as against it, unanimously affirmed, without costs.
Respondent made a prima facie showing of entitlement to judgment as a matter of law by submitting evidence that it performed no construction work at or near the area where plaintiff fell. In opposition, plaintiff failed to raise a triable issue of fact. The testimony of plaintiffs expert as to the cause of the accident was speculative and without support in the record, and, as such, insufficient to support a finding that respondent performed any work where plaintiff fell (see Reyes v Kimball, Div. of Kimball Intl. Mktg., 269 AD2d 156, 157 [2000]). Concur—Tom, J.E, Nardelli, Catterson, Renwick and Richter, JJ.